Citation Nr: 0125419	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an original rating exceeding zero percent 
for residuals for a fracture of the right maxillary bone.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to April 
1964.  An Administrative Decision of October 1998 reflects 
that the veteran's service discharge was under honorable 
conditions and that the veteran is entitled to VA benefits 
based on that service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

Only the issue of entitlement to nonservice-connected pension 
benefits will be addressed in the decision that follows.  The 
remaining issues will be addressed in the remand portion.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issue 
of entitlement to nonservice-connected pension benefits have 
been made by the agency of original jurisdiction.

2.  The veteran does not have qualifying wartime service to 
render him eligible for nonservice-connected pension benefits 
under the law.


CONCLUSION OF LAW

Entitlement to nonservice-connected pension benefits is not 
warranted.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.2(f), 3.3(a)(3) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duty to assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (currently codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date, such as the claims hereby on appeal.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (2001).

Under the VCAA, VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim for VA benefits, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001).  As 
part of the assistance required by the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, in 
the context of a claim for disability compensation, VA must 
provide the claimant with a medical examination and/or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

On August 29, 2001, VA adopted regulations under title 38 of 
the Code of Federal Regulations, essentially implementing the 
provisions of the VCAA, which were made effective from the 
date of the enactment of the VCAA, November 9, 2000, and are, 
therefore, also applicable to the claims hereby under review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The Board finds that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the issue of entitlement to nonservice-
connected pension benefits have been made by the agency of 
original jurisdiction.  Additionally, the veteran has not 
been prejudiced by its consideration of his claim for 
nonservice-connected pension benefits pursuant to this new 
legislation and its implementing regulations, because there 
is no reasonable possibility that any additional assistance 
would aid in substantiating the claim, which is to be 
disposed of based on the law, not the evidence.  A remand of 
this issue would thus only serve to unnecessarily impose 
additional burdens on VA, with no benefit flowing to the 
claimant.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to nonservice-connected pension benefits

The veteran essentially contends that, even though he did not 
serve on active duty during wartime, he should nevertheless 
be granted nonservice-connected pension benefits because he 
fulfilled his duty to serve our country when he was called to 
do so.

To establish entitlement to VA nonservice-connected pension 
benefits under the law, a veteran must show (1) that he 
served during a period of war for a requisite period of time; 
(2) that he is permanently and totally disabled; and (3) that 
his income meets a certain income standard.  38 U.S.C.A. 
§ 1521 (West 1991); see also 38 C.F.R. § 3.3(a)(3) (2001); 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  The Vietnam 
era is defined as the period beginning on February 28, 1961, 
and ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f) 
(2001).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.2(f) (2001).  The Board is bound 
by applicable law and regulations in its decisions.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 19.5 
(2001).  

In the present case, the veteran served on active duty until 
April 1964, but did not serve in the Republic of Vietnam.  
His service is therefore not considered to be "during a 
period of war," and he does not meet the basic eligibility 
requirements for non-service-connected benefits.  See, 
Fischer, at 123.

As to the veteran's contention to the effect that he should 
be awarded the benefit sought even if he does not have 
wartime service, the Board notes that, in Fischer, a case 
similar to the present one, the appellant argued that the 
eligibility requirements for non-service-connected benefits 
were unconstitutional because they treated wartime veterans 
differently than non-wartime veterans, and veterans who 
served in the Republic of Vietnam differently than those who 
served elsewhere.  The United States Court of Veterans 
Appeals, currently known as the United States Court of 
Appeals for Veterans Claims (the Court"), disagreed with the 
appellant's argument, explaining, first, that there is a 
strong presumption of constitutionality attending laws 
providing for governmental payment of monetary benefits, and, 
second, that laws restricting the payment of VA benefits in 
the interest of saving federal resources have been held 
constitutional even where disparate treatment may result.  
See, Fischer, at 123-124.  The Court then concluded that, in 
the interest of saving governmental resources, it was not 
patently arbitrary and irrational to treat wartime veterans 
differently than non-wartime veterans for the purpose of 
awarding pension benefits and to treat veterans who served in 
the Republic of Vietnam differently from those who served 
elsewhere for the purpose of defining wartime service.  Id.

In the case on appeal, the law, rather than the evidence, is 
dispositive of the veteran's claim, as the veteran does not 
fulfill one of the criteria required for consideration of a 
grant of nonservice-connected benefits, i.e., he does not 
have qualifying wartime service.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, the veteran is not 
eligible for nonservice-connected pension benefits under the 
law, and there is no need to further discuss whether the 
remaining criteria are met.  In view of the above finding, 
the Board concludes that entitlement to nonservice-connected 
pension benefits is not warranted.


ORDER

The appeal of the claim of entitlement to nonservice-
connected pension benefits is denied.


REMAND

Entitlement to service connection for right ear hearing loss

Audiometric testing at service entry reflects right ear 
decibel levels ranging from 5-25 at 500 to 4000 Hertz.  
(Prior to November 1967, audiometric results were reported in 
ASA Standards, the reported decibel levels have been 
converted to ISO Standards, reflecting current VA usage).  A 
review of the service medical records shows that the veteran 
sustained a fracture of the right maxillary bone, with 
incarceration and paralysis of the right inferior oblique 
muscle, during service in February 1963.  According to a June 
1963 service medical record, the veteran indicated that, 
secondary to his injury of February, he had symptoms that 
included a decrease in hearing in his right ear.  Another 
service medical record, also dated in June 1963, reveals that 
the veteran stated that he had noticed progressive deafness 
in the right ear since an accident in which he hit his head 
against a "2-by-4" board.  No actual audiologic evaluation 
was conducted at the time to confirm or discard the veteran's 
claim of right ear hearing loss, but an impression of 
"poss[ible] deafness" was recorded in this second June 1963 
service medical record.  On separation, the veteran's right 
hear acuity showed hearing loss levels ranging between 15 and 
35 decibels between 500 and 4000 Hertz.

On appeal, the veteran contends that he currently suffers 
from right ear hearing loss and that he believes that he is 
entitled to be service-connected for this disability because 
it is causally related to his inservice trauma of February 
1963.  It is noted that the veteran's hearing acuity has not 
been evaluated by VA.  Accordingly, it is the Board's opinion 
that this claim should be remanded to have the veteran 
undergo a VA audiologic evaluation and obtain an expert's 
opinion as to the etiology of any current hearing loss.

Entitlement to service connection for a left hip disability 
and a back disability

According to a February 1964 service medical record, the 
veteran claimed that he fell and hit his back on the steps at 
a laundromat.  He stated that he had limped on his left leg 
since a bout of polio in his childhood and that the left leg 
had been "numb" for a "long time."  X-Rays of the 
veteran's lumbosacral spine obtained at the time were 
negative, and the impression was listed as contusion of the 
lumbosacral spine, with psychogenic overlay.  A day later, it 
was noted that the veteran felt somewhat improved but that he 
still had back pain.  Six days after the initial 
consultation, it was noted that there was no muscle spasm or 
back tenderness and that straight leg raising was 
accomplished to 80 degrees, bilaterally.  On separation 
examination in April 1964, the veteran's musculoskeletal 
system was clinically found to be entirely negative.

Private medical records in the file reveal that the veteran 
sustained a motor vehicle accident in 1989 that resulted in 
multiple injuries that included a base and neck fracture of 
the left hip and a mid-shaft fracture of the left femur, as 
well as the amputation of the left foot, in September of that 
year.  He then re-injured his left hip while pushing a BFI 
container up a ramp, in February or March 1997, and then fell 
for a second time on his left hip, in April 1997, resulting 
in a contusion of the left hip.  It is noted that the medical 
records reportedly reflecting medical treatment for the 
February or March 1997 injury "by a [presumably private] 
physician in Welch," as well as those reportedly reflecting 
medical treatment "at the Occupational Health Services 
office" in April 1997, where X-Rays were reportedly 
performed, are not of record.

It is the Board's opinion that the above private medical 
records need to be secured, and that a VA medical examination 
of the veteran's lower back and left hip should thereafter be 
conducted, in order to clarify the nature and etiology of 
these two claimed musculoskeletal conditions.

Entitlement to an original rating exceeding zero percent for
residuals for a fracture of the right maxillary bone

As indicated earlier, the service medical records indicate 
that the veteran suffered a fracture of the right maxillary 
bone, with incarceration and paralysis of the right inferior 
oblique muscle, during service in February 1963.  No evidence 
of actual loss of teeth was reported at that time or at 
separation.  By rating decision dated in October 1998, 
service connection was granted for the residuals of the noted 
inservice fracture, and a noncompensable rating was assigned, 
under Diagnostic Code 9916 of VA's Schedule for Rating 
Disabilities, based on the absence of evidence of current 
symptomatology and medical treatment.

An August 1999 VA dental examination report, however, 
indicates that the impact of the inservice right maxillary 
bone injury fractured the veteran's maxilla, injured his 
right eye and right ear, and "dislodged four maxillary 
teeth."  It was noted that the fracture "appears to be 
healed now," and that the veteran had "had few problems 
until recently when his mandibular alveolar ridge became so 
flat that he again had difficulty wearing his mandible 
denture."  On examination, it was noted that the veteran's 
teeth were missing and that they were currently replaced by 
complete dentures which he had difficulty wearing, that there 
was no limitation of range of motion of the temporomandibular 
joint, and that the posterior portion of the mandibular ridge 
was "very flat," bilaterally.  The diagnoses were listed as 
absence of teeth requiring placement of complete dentures 
which he had difficulty wearing, and fracture of the maxilla 
and loss of four teeth due to trauma while in the Air Force.

The above examination report suggests some degree of 
disability, but does not provide sufficient data to rate this 
disability under the pertinent diagnostic codes.  In 
particular, it is noted that it is not clear whether there is 
displacement of the right maxillary bone, loss of part of the 
right maxillary bone, and/or loss of teeth due to loss of 
substance of the body of the right maxillary bone resulting 
in inability to restore lost masticatory surface with 
suitable prosthesis.  See 38 C.F.R. § 4.150, Part 4, 
Diagnostic Codes 9913 through 9916 (2001).  These questions 
need to be clarified.

Thus, on VA dental re-examination, the examiner should be 
asked to fully describe the actual residuals of the inservice 
right maxillary bone fracture, to include his or her opinion 
as to whether the veteran has lost any teeth as a direct 
result of the inservice fracture.  Thereafter, the RO should 
re-adjudicate this matter, keeping in mind that, since the 
veteran has disagreed with an original rating awarded, the 
potential for assigning disability ratings for separate 
periods of time based on the facts found should be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in addition to the five issues listed on the first 
page of this decision, the veteran perfected his appeal of 
the issue of entitlement to service connection for residuals 
of a right eye injury.  By rating decision dated in April 
2001, the RO granted the benefit sought by the veteran, and 
assigned a 30 percent rating for the claimed right eye 
disability, identified as residuals of a blow-out fracture of 
the right orbit, with resulting diplopia.  This service 
connection issue is, therefore, no longer on appellate 
status.  However, statements by the representative in August 
2001 and September 2001 express disagreement with the 
evaluation assigned.  At this point, the issue must be 
REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so 
that the RO can issue a statement of the case on the claim 
for a higher evaluation. 

In view of all of the above, this case is remanded for the 
additional development:

1.  The RO should contact the veteran to 
obtain a release to secure photocopies of 
the records reflecting medical treatment 
in 1997 by the above cited "private 
physician in Welch" and at "the 
Occupational Health Services office" in 
relation to his left hip injuries.

2.  The RO should also ask the veteran to 
indicate whether he has received 
additional medical treatment, from VA or 
any private health providers, for the 
claimed conditions of the right ear, 
lower back, and left hip, as well as for 
his service-connected residuals of a 
right maxillary bone fracture.  If the 
veteran answers in the affirmative, the 
RO should take appropriate action to 
secure photocopies of any records 
reflecting such treatment.

3.  The veteran should then be afforded a 
VA audiological examination, in order to 
ascertain his current level of right ear 
hearing loss, if any.  The claims folder, 
to include a copy of this remand, must be 
reviewed by the examiner prior to the 
examination, and the examiner should 
specifically note in the report that the 
entire record has been reviewed.

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folder, to include the veteran's 
service medical records, as well as a 
copy of this remand.  The examiner should 
then conduct the requested audiological 
evaluation and submit an examination 
report reflecting the degrees of the 
veteran's current hearing loss.  If right 
ear hearing loss is detected, the 
examiner should indicate whether it is 
more likely, less likely, or as likely as 
not that it is etiologically related to 
service.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the examination 
report.

4.  The veteran should then be afforded a 
VA medical examination, to clarify the 
nature and etiology of the claimed lower 
back and left hip disabilities.  The 
claims folder, to include a copy of this 
remand, must be reviewed by the examiner 
prior to the examination, and the 
examiner should specifically note in the 
report that the entire record has been 
reviewed.

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folder, to include the veteran's 
service medical records, a copy of this 
remand, and the records reflecting 
private medical treatment in 1989 and 
1997, as well as any additional medical 
records associated with the file pursuant 
to the instructions in this remand.  The 
examiner should order any necessary 
studies and/or tests, examine the 
veteran, and submit a medical examination 
report containing his or her opinion as 
to what diagnoses of the lower back and 
left hip are warranted in this particular 
case, and as to their etiology, i.e., 
whether it is more likely, less likely, 
or as likely as not that any diagnosed 
lower back and/or left hip disability is 
etiologically related to service.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the examination 
report.

5.  The veteran should then be afforded a 
VA medical examination of his right 
maxillary bone, to clarify the nature and 
extent of the residuals of the inservice 
fracture.  The claims folder, to include 
a copy of this remand, must be reviewed 
by the examiner prior to the examination, 
and the examiner should specifically note 
in the report that the entire record has 
been reviewed.

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folder, to include the veteran's 
service medical records, a copy of this 
remand, and the August 1999 VA dental 
examination report, as well as any 
additional medical records associated 
with the file pursuant to the 
instructions in this remand.  The 
examiner should order any necessary 
studies and/or tests, examine the 
veteran, and submit a medical examination 
report containing at least the following 
information:

A.  His or her opinion as to whether 
there is evidence of malunion or 
nonunion of the right maxillary 
bone, with slight, moderate or 
severe displacement.

B.  His or her opinion as to whether 
there is any degree of loss of right 
maxillary bone substance.  If there 
is any such loss, the examiner 
should provide an estimate of the 
percentage lost.

C.  His or her opinion, based on a 
review of the service medical 
records, private medical records, 
and the current examination of the 
veteran, as to whether the veteran 
has lost any tooth, or teeth, due to 
loss of substance of the body of the 
right maxillary bone, secondary to 
the inservice fracture.  If the 
answer is in the affirmative, the 
examiner should specify the teeth 
that are considered lost secondary 
to the inservice fracture, and he or 
she should also indicate whether the 
lost masticatory surface can be 
restored by suitable prosthesis.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the examination 
report.

6.  Once all the above development has 
been accomplished, the RO should review 
the veteran's claims file and ensure that 
all newly-obtained evidence has been made 
part of the record, and that all 
notification and development action 
required by the VCAA and its implementing 
regulation has been completed. 

7.  The RO should then re-adjudicate the 
four claims hereby being remanded.  The 
RO should also readjudicate the 
evaluation for residuals of a blow-out 
fracture of the right orbit, with 
resulting diplopia.  In re-adjudicating 
the claims for higher evaluations, the RO 
should take into consideration the 
potential for staged ratings, as set 
forth in the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  

If, upon re-adjudication, any of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
further advised that he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



